Title: To Alexander Hamilton from Sharp Delany, [19 September 1789]
From: Delany, Sharp
To: Hamilton, Alexander



[Philadelphia, September 19, 1789]
Sir

I acknowledge the recpt of Yours by Mr. Duer of the 13th Inst— one by the Post covering a Letter to the Comptrolle[r]—and another directing a return of the Duties in my office.
The Letter to Mr Eveleigh shall be forwarded by the first Vessel and in respect to the Amt of Duties, I would beg leave to mention I furnished Your Assistant Secy Mr Duer with an Account therof in order to promote the negociation with the Bank together with a Copy for Your Use. Should you want any further return please to signify it, and it shall be forwarded immediately.
I would also beg your consideration of what steps should be pursued respecting goods imported after the first of August & before the Collection Bill & Commiss[ions] were forwarded. It is a matter of very considerable consequence, as well respecting the sums arising on goods so imported as on the equall measures to be pursued Throughout the Continent. I convened such of our Merchants as were in such predicament and they have agreed unanimously to abide by whatever may be the general Determination. I also got them to enter their Goods under the state Laws so that I have a full Acct of all Goods so circumstanced.
I would also request that certificates of Registry may be forwarded as soon as possible, as they are very much wanted.
I am Sir   with great Respect   Your most obedt & humble Servt

S Delany
Sept 19th 1789
Alexdr Hamilton Esqr. Secry of the Treasury

 